Case 19-15249-jkf      Doc 28     Filed 01/16/20 Entered 01/16/20 13:31:46            Desc Main
                                  Document Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         ALEXANDER W. MURRAY
                                                         Bankruptcy No. 19-15249-JKF

                              Debtor

                                            *******

                                                 HEARING TO BE HELD:
                                                 Date: 02/26/2020
                                                 Time: 9:30 A.M.
                                                 Place: U.S. Bankruptcy Court
                                                        Robert N.C. Nix Building
                                                        900 Market Street
                                                        Courtroom #3
                                                        Philadelphia, PA 19107

                                            *******

           NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       Scott F. Waterman, Esq., Standing Chapter 13 Trustee, has filed a Trustee's Motion to
Dismiss Pursuant to 11 U.S.C. Section 1307 with the Court for dismissal of this case.

      YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN
THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH
TO CONSULT AN ATTORNEY.)

1. If you do not want the Court to grant the relief sought in the motion or if you want the Court
to consider your views on the motion, then on or before Thursday, January 30, 2020 you or your
attorney must do ALL of the following:

               (a) file an answer explaining your position at

                  U.S. Bankruptcy Court
                  Robert N.C. Nix Building
                  900 Market Street, Suite 400
                  Philadelphia, PA 19107
Case 19-15249-jkf      Doc 28     Filed 01/16/20 Entered 01/16/20 13:31:46            Desc Main
                                  Document Page 2 of 2



      If you mail your answer to the Bankruptcy Clerk’s Office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and

               (b) mail a copy to the movant’s attorney:

                  Polly A. Langdon, Esq.
                  for
                  Scott F. Waterman
                  Standing Chapter 13 Trustee
                  2901 St. Lawrence Avenue, Suite 100
                  Reading, PA 19606

2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
attend the hearing, the Court may enter an Order granting the relief requested in the motion.

3. A hearing on the motion is scheduled to be held before The Honorable Jean K. FitzSimon,
United States Bankruptcy Judge, on Wednesday, February 26, 2020 at 9:30 a.m., in U.S.
Bankruptcy Court, Robert N.C. Nix Building, 900 Market Street, Courtroom #3, Philadelphia, PA
19107.

4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
are on the Clerk’s Service List and you request a copy from the attorney named in paragraph
1(b).

5. You may contact the Bankruptcy Clerk’s Office at (215) 408-2800 to find out whether the
hearing has been cancelled because no one filed an answer.

Date: January 16, 2020
